   Case 1:09-cr-00139-JRH-BKE Document 109 Filed 04/27/20 Page 1 of 5

                                                                  FiLED
                                                            U.S. DISTRICT COURT
                                                                AUGUSTA 01V.
           IN THE UNITED STATES DISTRICT COURT FOR THE
                      SOUTHERN DISTRICT OF GEORGIA         20 fiPR 27 PM 2= 59
                           AUGUSTA DIVISION                             ''^

UNITED STATES OF AMERICA            *                     CLERK
                                    -k                        so.o
          V.                        *              OR 109-139
                                    *


BOBBY LEE ROBERSON                  *




                                ORDER




     Pending before the Court is Defendant Bobby Lee Roberson's

motion for compassionate release.^ (Doc. 100.)        For the following

reasons, the motion is granted.

     On September 29, 2010, Defendant pleaded guilty to possession

of a firearm and ammunition as a felon in violation of 18 U.S.C.


§ 922(g)(i).   Defendant was sentenced to a 225-month prison term

with a subsequent five-year term of supervised release.              While

incarcerated at Butner Federal Medical Center ("Butner") in March

of 2015, Defendant was diagnosed with Stage IIB cutaneous T-cell

lymphoma with extensive skin involvement.       At the time of writing.

Defendant's    life    expectancy    is   fourteen     months.          (See

Comprehensive Medical Summary, Doc. 100-1, at 1.)^




1 Defendant's motion for leave to file a supplement to the motion
for compassionate release (Doc. 106.) is also GRANTED.

2 This document. Defendant's Comprehensive Medical Summary, states
that Defendant has been diagnosed with a terminal condition with
a life expectancy of 18 months.     The Summary was prepared on
November 22, 2019 by a physician at Butner.
   Case 1:09-cr-00139-JRH-BKE Document 109 Filed 04/27/20 Page 2 of 5



     A defendant seeking compassionate release must exhaust all

administrative remedies.           See 18 U.S.C. § 3582(c)(1)(A).                  Defendant

first     requested       relief    from        Butner's    Warden,        who    forwarded

Defendant's request to the                Bureau    of Prison's ("BOP") Central

Office with a recommendation for release.                        (See Doc. 100-4.)          On

December 27, 2019, the             BOP's Central Office             denied       Defendant's

request for compassionate release.                      (See Doc. 100-7.)           The BOP

reasoned    that    Defendant's          life    expectancy       was     "indeterminate"

because    "he   does      not    have    end-of-life           indicators       that    would


establish a terminal prognosis[,]" seemingly ignoring the Butner

physician's      prognosis.           (Id.)             Thus,     Defendant       exhausted

administrative        remedies        under        18      U.S.C.       § 3582(c)(1)(A).

Defendant has also supplied a release plan pursuant to 28 C.F.R.

§ 571.61 which the United States Probation Office has approved.

(See Docs. 100-5, 100-6.)3            Therefore, the Court may consider the

present motion.

        Defendant     satisfies          the     extraordinary            and    compelling

justification       for    a     sentence       reduction.          The    United       States

Sentencing Guidelines advise that "extraordinary and compelling

reasons" include occasions when "[t]he defendant is suffering from

a terminal illness (i.e., a serious and advanced illness with an




3 If released. Defendant will live in Hephzibah, Georgia with his
brother, who will provide support and care for Defendant.                                (See
Doc. 100-5.)
      Case 1:09-cr-00139-JRH-BKE Document 109 Filed 04/27/20 Page 3 of 5



end of life trajectory)."           U.S. Sentencing Guidelines Manual § 1B1.13,

cmt. n.l (U.S. Sentencing comm'n 2019).               Defendant's prognosis is

terminal, and imminently so.

       The United States urges the Court to disregard the Butner

physician's terminal prognosis because the Comprehensive Medical

Summary does not sufficiently explain the prognosis.                 Instead, the

United States asks that the Court look to the report of Dr. Jeffery

Allen, the BOP's medical director.            Dr. Allen reviewed Defendant's

medical     file   and    concluded    that     no    "end-of-life    indicators"


existed to establish a terminal prognosis.                 (See Doc. 105-2, at

2.)       However,       the    Comprehensive        Medical    Summary     contains

sufficient information - including              diagnosis       history, survival

rates, and attempted treatments - for the Court to conclude that

Defendant is suffering from a terminal illness and meets the

extraordinary and compelling circumstances threshold.

       The United States also highlights Defendant's apparent lack

of functional impairment.           However, a Program Statement from the

BOP     interpreting      the    compassionate        release     statute     states

"functional impairment . . . is not required for inmates diagnosed

with terminal medical conditions."            Program Statement 5050.50, at

4,    Compassionate      Release/Reduction      in    Sentence:   Procedures for

Implementation of 18 U.S.C. §§ 3582 and 4205(q). Federal Bureau of

Prisons (Jan. 17, 2019).
      Case 1:09-cr-00139-JRH-BKE Document 109 Filed 04/27/20 Page 4 of 5



       The    global     COVID-19       pandemic,         to    which     Defendant       is

susceptible because of his condition, makes his situation even

more compelling.''        Of note, on April 3, 2020 the United States

Attorney General released a memo prioritizing home confinement for

prisoners      incarcerated       at    facilities          with      particularly     high

infection rates.         See Memorandum from the Attorney General to the

Director of Bureau of Prisons, dated Apr. 3, 2020, available at

https;//www.justice.gov/file/1266661/download (last visited Apr.

23, 2020).       Butner is now included in that list of facilities.

See    Dan   Kane,   Butner   Stepping       Up     Early      Release   of     Inmates   as

Coronavirus      Cases    Spike,       The   News   &    Observer     (April    7,   2020),

https://www.newsobserver.com/news/coronavirus/article241843076.h

tml (reporting that a BOP spokeswoman stated that Butner is now a

prison prioritized for home confinement).

       The United States argues that Defendant has not exhausted his

administrative remedies with respect to his COyiD-19 argument.

However, Defendant is not asserting a separate ground for release

based on the COVID-19 pandemic but arguing that his cancer and

cancer treatments place him at higher risk of suffering a severe

case    of   COVID-19    should   he    contract        it.     See    United    States   v.




^ Butner currently faces a significant outbreak of COVID-19. See
Shawn Taylor, Butner Has Nation^s Worst Prison COVID-19 Outbreak;
Families Describe Anxiety, Worry Among Inmates, The Wake Weekly (Apr.
8, 2020), https;//wakeweekly.com/stories/butner-hasnations-worst-
prison-covid-19-outbreak-families-describe-anxiety-worry-among-
inmates,205817.
   Case 1:09-cr-00139-JRH-BKE Document 109 Filed 04/27/20 Page 5 of 5



Miller, No. 16-20222-1, 2020 WL 1814084, at *2 (E.D. Mich. Apr. 9,

2020) ("The COVID-19 pandemic merely accentuates [defendant's]

meritorious claims for release.").

        Finally, courts must also consider 18 U.S.C. §§ 3553(a) and

3142(g) when deciding requests for compassionate release.               The

Court finds that     these factors    weigh   in   favor   of    Defendant's

release, especially considered alongside Defendant's release plan.

        Upon due consideration, IT IS HEREBY ORDERED that Defendant's

motion for compassionate release (Doc. 100) is GRANTED and his

sentence be reduced to TIME SERVED.      All other conditions imposed

regarding Defendant's sentence are unaltered by this Order.

     ORDER ENTERED at Augusta, Georgia, this                    ay of April,

2020.




                                       J. "RAMML' HALU CfHIEF JUDGE
                                       UNITED STATES DISTRICT COURT
                                         iUTHERN DISTRICT OF GEORGIA
